DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 05/18/2022. Claims 1, 4-5, 8, 11-12, 15, 17 and 20 have been amended. Claims 1-20 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Oscarsson et al. (US 20090289426 A1) in view of Lambe (US 4293017 A).
Regarding claims 1, 8 and 15, Oscarsson (Fig. 1) discloses a system for adjusting air pressure of one or more tires of a vehicle (An air storage system is provided for an air suspension system in a large vehicle and includes at least one tire, preferably at least one set of tires provided on an axle of the vehicle; Oscarsson abstract), the system comprising: one or more valves (valve 232) respectively corresponding to the one or more tires (preferably at least one set of tires provided on an axle of the vehicle; see abstract of Oscarsson), each valve of the one or more valves configured to receive air for inflating a corresponding tire or release air for deflating the corresponding tire (A CTIS is known to the skilled person and allows the driver to manually or automatically regulate the tire pressures to varied terrain condition; Oscarsson at ¶ [0033]); 
an air regulation device configured to provide air to the one or more valves of the one or more tires via one or more respective air lines and provide air to one or more air suspension devices via the one or more respective air lines (… said air control means comprise a processor for controlling at least a valve on an air supply line for air communication with said air suspension system. Thus, said air control means are adapted to automatically control and regulate the tire pressure for an increased storage pressure in order to accommodate an increased amount of compressed air inside said at least one tire; Oscarsson at ¶ [0014]) and … the processor 210 opens the valve 232 and the air compressor 250 and/or auxiliary air tanks fill up the tire 100 through lines 244 and 242, until a storage pressure is reached in the tire 100; at ¶ [0030]; and an electronic control unit (ECU) configured to cause the one or more tires to inflate or deflate based on a tire air pressure configuration (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]).
Applicant has amended claim 1 to recite the limitation of “(i) the one or more tires being inflated and configured to increase fuel efficiency of the vehicle or (ii) the one or more tires being deflated and configured to increase a contact surface area between the one or more tires and a road.” However, Lambe teaches or at least suggests (i) the one or more tires being inflated and configured to increase fuel efficiency of the vehicle or (ii) the one or more tires being deflated and configured to increase a contact surface area between the one or more tires and a road (… which greatly increases fuel mileage by reducing drag and friction, without reducing the riding comfort or the overall shock-absorbing quality of the tire, and which greatly increases road stability at high speed and steerability of a motor vehicle as compared to conventional tires; Lambe at col 2, lines 2-7). 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modified to have modified Oscarsson to include the one or more tires being inflated and configured to increase fuel efficiency of the vehicle, as taught by Lambe in order to prevent over inflation and under inflation or tire deformation.

Regarding claim 2, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses an input/output device configured to receive user input of the tire air pressure configuration (wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 3, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of tire air pressure con figurations associated with a respective plurality of locations identified by the location data (A system according to claim 1, wherein the air control means comprises a tire air pressure sensor for measuring the pressure of the at least one tire and providing a pressure data signal based thereon; Oscarsson at claim 6).

Regarding claim 4, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses wherein at least one tire air pressure configuration of the plurality of tire air pressure configurations is determined based on previously received user input via an input/output device(wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 5, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of terrains associated with a respective plurality of locations identified by the location data, and store a plurality of tire air pressure configurations respectively associated with the plurality of terrains (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] ).

Regarding claim 6, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses wherein the ECU is further configured to: adjust one or more vehicle operations based on a received vehicle driving mode indication, and cause the one or more tires to inflate or deflate based on the received vehicle driving mode indication (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Regarding claim 7, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses The system of claim 1, further comprising a speed sensor configured to detect a current vehicle speed, and wherein the ECU is further configured to cause tire air pressure of the one or more tires to return to a baseline level when the current vehicle speed exceeds a vehicle speed threshold (By allowing an increased pressure in the tires when travelling at a low speed and/or in a specific geographic location, an efficient loading/unloading is achieved; [0040] and (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]).

Regarding claim 9, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses an input/output device configured to receive user input of the tire air pressure configuration (wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 10, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of tire air pressure con figurations associated with a respective plurality of locations identified by the location data (A system according to claim 1, wherein the air control means comprises a tire air pressure sensor for measuring the pressure of the at least one tire and providing a pressure data signal based thereon; Oscarsson at claim 6)

Regarding claim 11, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses wherein at least one tire air pressure configuration of the plurality of tire air pressure configurations is determined based on previously received user input via an input/output device(wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 12, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of terrains associated with a respective plurality of locations identified by the location data, and store a plurality of tire air pressure configurations respectively associated with the plurality of terrains (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034]).

Regarding claim 13, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses wherein the ECU is further configured to: adjust one or more vehicle operations based on a received vehicle driving mode indication, and cause the one or more tires to inflate or deflate based on the received vehicle driving mode indication (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Regarding claim 14, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a speed sensor configured to detect a current vehicle speed, and wherein the ECU is further configured to cause tire air pressure of the one or more tires to return to a baseline level when the current vehicle speed exceeds a vehicle speed threshold (By allowing an increased pressure in the tires when travelling at a low speed and/or in a specific geographic location, an efficient loading/unloading is achieved; [0040] and (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]).

Regarding claim 16, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses receiving, by an input/output device, user input of the tire air pressure configuration (wherein the system comprises air control means adapted for selectively controlling input and output of air from the at least one tire to the air suspension system based on data signals at least representing air pressure in the at least one tire at least when the tire is idle; Oscarsson at claim 1).

Regarding claim 17, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of tire air pressure con figurations associated with a respective plurality of locations identified by the location data (A system according to claim 1, wherein the air control means comprises a tire air pressure sensor for measuring the pressure of the at least one tire and providing a pressure data signal based thereon; Oscarsson at claim 6).

Regarding claim 18, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses a location sensor configured to detect location data; and a memory configured to store a plurality of terrains associated with a respective plurality of locations identified by the location data, and store a plurality of tire air pressure configurations respectively associated with the plurality of terrains (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] ).

Regarding claim 19, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses adjusting, by the ECU, one or more vehicle operations based on a received vehicle driving mode indication; and instructing, by the ECU, to cause the one or more tires to inflate or deflate based on the received vehicle driving mode indication (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]) and (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Regarding claim 20, Oscarsson, as modified by Lambe discloses the claimed invention substantially as explained above. Further, Oscarsson (Fig. 1) discloses detecting, by a speed sensor, a current vehicle speed, and instructing, by the ECU, to cause tire air pressure of the one or more tires to return to a baseline level when the current vehicle speed exceeds a vehicle speed threshold (which preferably is an electronic control unit (ECU) presently available for heavy vehicles for controlling various parameters, such as e.g. tire pressures, said ECU being adapted for controlling said valve 232; Oscarsson at ¶ [0014]) and (This reduces the possibility of an increased load on the tires for extended periods of time, and the possibility for the storage system to e.g. adjust for an uneven ground under the vehicle, and/or equalizing the air pressure of the tires in question to reduce wear from repeated storage cycles; Oscarsson at ¶ [0034] and [0040]).

Response to Arguments
Applicant’s arguments filed on 05/18/2022 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663                                                                                                                                                                                            

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663